PER CURIAM.
Following oral argument in this cause, we have given careful consideration to the jurisdictional aspects of the case and have determined that, under the holding of this Court in Armstrong v. City of Tampa, Fla. 1958, 106 So.2d 407, this Court is without jurisdiction to entertain this appeal. Accordingly it is,
Ordered that, pursuant to Rule 2.1, subd. a(5) (d), Florida Appellate Rules, 31 F.S. A., the notice of appeal and all other papers filed herein shall, at the expiration of five days from the date this order is filed in the Clerk’s office, be transferred to the District Court of Appeal of Florida, Second District.
THOMAS, C. J., and ROBERTS, DREW, TFIORNAL, O’CONNELL and BARNS, JJ., concur.
TERRELL, J., dissents.